Case 1:20-cv-10685-ADB Document 248-1 Filed 09/02/20 Page 1 of 3




                   EXHIBIT A
               Case 1:20-cv-10685-ADB Document 248-1 Filed 09/02/20 Page 2 of 3


           Last Name                First Name


ARANGO-SEPULVEDA          BRAYAN


AUGUSTO                   PEDRO

CHAVEZ CHAVEZ             MARCOS
CUBA                      PEDRO
DA SILVA                  WASHINGTON


FELICIANO DASILVA         KAIANY


GOMEZ LOPEZ               APARISIO

GOMEZ-AYALA               DANILO
HADDAD                    AYOUB

HERNANDEZ MENDEZ          JOSE


HOSSAIN                   SAKHAWAT
KATAMBWA                  PATRICK


KIKWETA                   GLOIRE
LOMBO                     WELO
LOPEZ DE LA CRUZ          EDRAS

MARTIN-SOLIS              GALINDO

MELES                     SELEMUN

MONTILLA SOTO             ESQUELIN
NEZALI                    NASSIM

NUNEZ-PEREZ               ROGNI


PAGUAY POMAVILLA          JOSE


PEDROZA CANTE             ARGELIO
PEREZ                     CARLOS
PEREZ-MUNOZ               UBALDO

POJOY CALEL               HECTOR

RAMIREZ LOPEZ             DAMIAN
           Case 1:20-cv-10685-ADB Document 248-1 Filed 09/02/20 Page 3 of 3



REYES CASTILLO        JONATHAN



SALGUERO-SANCHEZ      RUDY


SANTOS                CARLOS
SINGH                 MANINDER


VASCO                 KABOMBO MAFUTA
